DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This Office Action is responsive to an Amendment after Patent Board Decision entered 10/20/2021.

Terminal Disclaimer
3.	The terminal disclaimer filed on 10/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,420,230 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Status
4.	Claims 35-66 are pending in this application.

Allowable Subject Matter
5.	Claims 35-66 are allowed. 
Reason for Allowance
6.	The prior art of records considered as a whole fails to anticipate or render limitations "… a method with specific steps of distributing customizable program content, comprising distributing, via a first distributor to a second distributor, a program comprising multiple program segments configured to be displayed spatially adjacent to one another on different portions of a display, wherein each segment of the multiple program segments is related to a program content; and distributing modification permission data that indicates one or more 
	
Claims 44, 53 and 60 directed to an alternate method and non-transitory machine-readable medium reciting similar features as recited in claim 35 is also allowed.  

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426